
	

115 SRES 129 ATS: Designating April 2017 as “Second Chance Month”.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Portman (for himself, Ms. Klobuchar, Mr. Lankford, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 25, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating April 2017 as Second Chance Month.
	
	
 That the Senate— (1)designates April 2017 as Second Chance Month;
 (2)honors the work of communities, governmental entities, nonprofit organizations, congregations, employers, and individuals to remove unnecessary legal and societal barriers that prevent an individual with a criminal record from becoming a productive member of society; and
 (3)calls on the people of the United States to observe Second Chance Month through actions and programs that—
 (A)promote awareness of collateral consequences; and (B)provide closure for individuals who have paid their debts.
				
